          Case 3:20-cv-00086-SI        Document 26       Filed 07/21/21     Page 1 of 2




Bruce W. Brewer, OSB No. 925581
brucebrewerusdccases@gmail.com
PO Box 421
West Linn, OR 97068
Phone: 503-621-6633
Attorney for Plaintiff



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON



TINA GRASSMYER,                                                        Case No. 3:20-cv-00086-SI

               Plaintiff,


                                                                                          ORDER
vs.

COMMISSIONER,
of Social Security
Administration,

              Defendant.
_____________________________________
      Plaintiff prevailed, the parties have stipulated to this fee, and it is therefore ORDERED

that Defendant shall pay Plaintiff an attorney fee under the Equal Access to Justice Act in the

amount of $7,477.00, pursuant to 28 U.S.C. § 2412. Defendant is further ORDERED to pay the

fee directly to Plaintiff’s attorney by check made payable to Bruce Brewer and to send the check

to him at PO Box 421, West Linn, OR 97068, unless Plaintiff has debt which qualifies for offset

against the awarded fees pursuant to the Treasury Offset Program as discussed in Astrue v.

Ratliff, 560 U.S. 586 (2010). If Plaintiff has such debt then the check for any remaining funds



ORDER FOR EAJA FEE - 1
           Case 3:20-cv-00086-SI        Document 26        Filed 07/21/21      Page 2 of 2




after offset of the debt shall be made payable to Plaintiff and mailed to Plaintiff's attorney's office

at the address stated above. There are no costs or expenses to be paid herein.

                           21st
        Order signed July ________, 2021.


                                                /s/ Michael H. Simon
                                               _______________________________________
                                               The Honorable Michael H. Simon
                                               United States District Court Judge
Prepared by:
Bruce Brewer
OSB #925581
PO Box 421
West Linn, OR 97068
503-621-6633




ORDER FOR EAJA FEE - 2
